t c summary opinion united_states tax_court michael lee martin and carol feather martin petitioners v commissioner of internal revenue respondent docket no 9578-16s filed date michael lee martin and carol feather martin pro sese bartholomew cirenza and trevor b maddison for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- 1all statutory references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar ant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case with respect to petitioners’ federal_income_tax for the internal reve- nue service irs or respondent determined a deficiency of dollar_figure petitioners have conceded the sole adjustment set forth in the notice_of_deficiency the only issue remaining for decision which petitioners raise by way of offset is whether they are entitled to an education credit we hold that they are not background the parties filed stipulations of facts with attached exhibits which are in- corporated by this reference petitioners resided in virginia when they petitioned this court during petitioners’ daughter cecilia was enrolled at capital univer- sity in columbus ohio sometime in date she left ohio and moved back to virginia in date she enrolled in one course at northern virginia community college nvcc in springfield virginia she remained at nvcc for one month in date she allegedly enrolled as a full-time_student at canine clippers a trade school in dumfries virginia and earned a certificate in dog grooming after completing her studies there nvcc mailed to cecilia and filed with the irs a form 1098-t tuition statement for it showed an entry of dollar_figure in box captioned payments re- ceived for qualified_tuition_and_related_expenses box captioned at least half- time student was not checked on date the irs received from petitioners a timely form_1040 u s individual_income_tax_return for on the basis of third-party report- ing the irs determined that petitioners had failed to report taxable social_security_benefits of dollar_figure it accordingly sent them a timely notice_of_deficiency deter- mining a deficiency of dollar_figure for that year petitioners timely petitioned this court seeking redetermination at trial petitioners submitted a copy of a second tax_return they contend was the return they actually filed for on that return they reported taxable social_security_benefits of dollar_figure and claimed an american_opportunity_tax_credit of dollar_figure petitioners have stipulated that they received taxable social_security bene- fits of dollar_figure in of the claimed education credit dollar_figure was attributable to alleged payments for books and supplies and the dollar_figure balance was attributable to the tuition that nvcc reported on the form 1098-t petitioners claimed dollar_figure of this credit on line as an education credit against the regular_tax and they claimed the dollar_figure balance as a refundable_credit and thus as a payment respondent denies that the irs ever received the second return and asserts that the return the irs received on date is petitioners’ return for that return bears the signa- tures of both petitioners and is an exhibit to the supplemental stipulation of facts petitioners attached to the second return a form_8863 education credits american opportunity and lifetime learning credits showing the claimed dollar_figure american_opportunity_tax_credit line of this form asks was the student enrolled at least half-time for at least one academic period that began in at an eligible_educational_institution petitioners checked the box captioned no - stop go to line for this student line pertains to the lifetime learn- ing credit petitioners made no entry on that line on the basis of petitioners’ stipulation that they had received taxable social_security_benefits of dollar_figure or dollar_figure more than the irs determined in the notice_of_deficiency respondent orally moved to amend his answer to conform the plead- ings to the proof we granted that motion respondent now asserts an increased deficiency of dollar_figure with which petitioners agree subject_to the court’s ruling concerning the education credit discussion a burden_of_proof the irs’ determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving them erroneous rule a 290_us_111 taxpayers must establish their entitlement to credits allowed by the code and substantiate the amounts of claimed credits 94_tc_733 sec_1_6001-1 income_tax regs under certain circumstances the burden_of_proof on factual issues may shift to respondent see sec_7491 but petitioners introduced little if any credible_evidence see ibid and they did not maintain all records required by the code see sec_7491 they thus bear the burden_of_proof on all issues apart from the increased deficiency as to which the burden is on respond- ent see rule a b education credits the code allows a variety of education credits including the american op- portunity tax_credit a modified version of the hope scholarship credit that was in effect for tax_year see sec_25a the american opportunity tax cred- it provides for a credit against tax equal to percent of so much of the quali- fied tuition and related expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure id para the maximum amount of the credit is thus dollar_figure per year up to of the credit is made refundable for a maximum refundable_credit of dollar_figure see id para the credit is available only if among other things the student is enrolled at least half time for at least one academic period that begins during the taxable_year see sec_25a a taxpayer may claim an education credit with respect to a dependent as defined under sec_151 see sec_25a for two independently sufficient reasons we conclude that petitioners are not entitled to the education credit they claim first in order to claim a credit the taxpayer must show that he paid the tuition see sec_25a allowing credit for qualified tuition paid_by the taxpayer the form 1098-t sup- plied by nvcc was addressed to cecilia not petitioners and petitioners have supplied no credible_evidence that they rather than she paid the tuition at trial mr martin testified that he paid nvcc dollar_figure of tuition on behalf of cecilia at the end of trial we left the record open for days to enable 2the american_opportunity_tax_credit phases out for married taxpayers filing a joint_return whose modified_adjusted_gross_income exceeds dollar_figure sec_25a respondent does not dispute that petitioners’ gross_income was below this threshold taking into account the omitted income that they have conceded petitioners to submit documentary_evidence on this point but they submitted none mr martin’s testimony that he paid dollar_figure of tuition moreover is inconsistent with the form 1098-t which reported payment of only dollar_figure of tuition during we are not obligated to accept mr martin’s testimony under these circum- stances see 87_tc_74 second even if petitioners could show that they paid cecilia’s tuition they have failed to prove that she was enrolled at least half time at an eligible educa- tional institution during the form_8863 attached to their alleged second return contains an admission to the contrary on that form petitioners checked no on line which asked was the student enrolled at least half-time for at least one academic period that began in mr martin is a tax_return pre- parer we assume that he knowingly checked this box and understood the tax con- sequences of cecilia’s less-than-half-time status in any event cecilia enrolled at nvcc in date for only one course it thus seems unlikely that she could have been enrolled so much as half time nvcc apparently did not think so because on the form 1098-t it filed with the irs it did not check the box captioned at least half-time_student petitioners allege that cecilia was enrolled full time at canine clippers starting in date but they have produced no evidence showing that cecilia was enrolled there at least half time she was enrolled for at least one academic period there they paid tuition to canine clippers or ca- nine clippers is an eligible_educational_institution see sec_1_25a-2 income_tax regs petitioners have failed to demonstrate their entitlement to any education credit for in light of the foregoing decision will be entered under rule 3we need not address petitioners’ entitlement to a lifetime_learning_credit in lieu of an american_opportunity_tax_credit because they have failed to substantiate their payment of any qualified tuition or related expenses
